Exhibit 10.1

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

This Scientific Advisory and Consulting Agreement (“Agreement”), effective as of
September 13, 2006, is between Curis, Inc., having a place of business at 61
Moulton Street, Cambridge, MA 02138 (“Curis”), and Kenneth J. Pienta, M.D.
(“Scientific Advisor”), an Investigator of the University of Michigan
Comprehensive Cancer Center (the “Institute”).

WHEREAS, Curis desires to have the benefit of Scientific Advisor’s knowledge and
experience, and Scientific Advisor desires to provide consulting services to
Curis as provided in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
Curis and Scientific Advisor hereby agree as follows:

1. Term. The term of this Agreement shall be for a period of five (5) years from
the effective date or until earlier terminated by either party. Either party may
terminate this Agreement by providing thirty (30) days prior written notice to
the other party. The term may be renewed for successive one (1) year periods
upon mutual agreement of the parties. For purposes hereof, “Contract Year” means
any 12-month period during the term of this Agreement beginning on the Effective
date or anniversary thereof; and “Contract Quarter” means any three-month period
during the term of this Agreement or multiple of three months thereafter.

2. Consulting Duties.

 

(a) The Scientific Advisor agrees to serve under the terms of this Agreement as
a scientific advisor to Curis as a member of its Scientific Advisory Board
(“SAB”). The Scientific Advisor will also perform consulting and advisory
services in the Field (as defined in Exhibit A) as may be requested from time to
time by Curis. The SAB and other consulting services contemplated by this
Section are intended to be included whenever this Agreement refers to
“consulting” or “consulting services” or the Scientific Advisor’s role as a
“Scientific Advisor.”

 

(b) All work to be performed by Scientific Advisor for Curis shall be under the
general supervision of Curis’ Chairman of the Scientific Advisory Board,
Dr. Joseph Davie and Curis’ Chief Executive Officer or Chief Scientific/Medical
Officer.

 

(c)

The Scientific Advisor will, at Curis’ request, devote up to ten (10) full days
or full day equivalents (a “full day equivalent” shall mean eight business
hours) in each Contract Year during the term of this Agreement to attend
meetings of the SAB and perform such other consulting and advisory services in
the Field as may be requested from time to time by Curis in accordance with
Section 2(a) above.



--------------------------------------------------------------------------------

  The Scientific Advisor shall be engaged by Curis as a Scientific Advisor for
the exchange of ideas only and shall not direct or conduct research for or on
behalf of Curis. Such services shall be performed at Curis’ principal place of
business or such other place as may be agreed upon by Curis and the Scientific
Advisor. The Scientific Advisor shall, subject to Section 3(b) below, disclose
to Curis any developments that come to his attention that relate to the Field
and are likely to be of interest to Curis, but only to the extent that each such
development (i) does not arise, wholly or in part, from any research undertaken
by the Scientific Advisor as an employee of the Institute, (ii) is not
proprietary to the Institute, and (iii) is not otherwise the subject of any
obligation of confidentiality owed by the Scientific Advisor.

3. Certain Other Obligations

 

(a) Curis acknowledges that the Scientific Advisor is an employee of the
Institute, and is subject to the Institute’s policies, including policies
concerning consulting, conflicts of interest, and intellectual property.

 

(b) The Scientific Advisor shall not disclose to Curis any information that
(i) Scientific Advisor is obligated to keep secret pursuant to a confidentiality
agreement with the Institute or any other third party or (ii) constitutes
technology, inventions or other intellectual property of the Institute or any
other third party unless Curis has an appropriate license from the relevant
third party covering the information to be disclosed. Notwithstanding the above,
the Scientific Advisor may disclose to Curis any information that the Scientific
Advisor would normally freely disclose to other members of the scientific
community at large, whether by publication, by presentation at seminars, or in
informal scientific discussions. However, the Scientific Advisor shall not
disclose to Curis information that is proprietary to the Institute and is not
generally available to the public other than through formal technology transfer
procedures.

 

(c) The consulting work performed hereunder will not be conducted on time that
is required to be devoted to the Institute. The Scientific Advisor shall not use
the funding, resources and/or facilities of the Institute or any third party to
perform consulting services hereunder and shall not perform such consulting
services in any manner that would give the Institute or any third party
intellectual property rights or any other rights to the product of such
services.

 

(d) The Scientific Advisor has disclosed, and will disclose during the term of
this Agreement, to the Chief Executive Officer of Curis any potential conflicts
between this Agreement and other contracts binding to the Scientific Advisor.

4. Compensation. In consideration for the services rendered by Scientific
Advisor to Curis during the term of this Agreement, Curis shall compensate
Scientific Advisor as follows:

 

(a)

Curis shall pay Scientific Advisor compensation in the amount of Eighteen
Thousand Dollars ($18,000.00) per year during the term hereof, payable in equal
quarterly installments of Forty-five Hundred Dollars ($4,500.00) within thirty
(30) days after each Contract Quarter. Curis shall reimburse Scientific Advisor
for

 

2



--------------------------------------------------------------------------------

  reasonable out-of-pocket expenses incurred in the performance of his duties
hereunder as requested by Curis upon presentation of reasonably detailed
receipts.

 

(b) As additional consideration for services provided pursuant to Section 2,
Curis will recommend that the Board of Directors issue a one time, non-statutory
stock option for Scientific Advisor to purchase Twenty-five Thousand
(25,000) shares of Curis Common Stock at an exercise price equal to the fair
market value on the date of grant of which 6.25% shall vest (approximately 1,562
shares) at the end of each Contract Quarter, contingent on the Scientific
Advisor’s continued services to Curis during such Contract Quarter. The terms
and conditions of such issuance, sale and vesting shall be governed by a Stock
Option Agreement which shall be executed and delivered by both parties prior to
such issuance (the “Stock Option Agreement”). The stock, stock options, rights
or other equity or equity-based securities (collectively, “Securities”) set
forth herein, when added to all other Securities issued or issuable by Curis to
the Scientific Advisor (either directly or indirectly), constitute not more than
5% of Curis’ presently issued and outstanding common stock, as diluted by
assuming full exercise of any options and other rights held by the Scientific
Advisor. Indirect holding for this purpose include without limitation (i) any
Securities issued or issuable by Curis to members of the Scientific Advisor’s
immediate family and (ii) any Securities issued or issuable by Curis to the
Scientific Advisor, or Securities allocated or allocable to the Scientific
Advisor under the Institute’s inventorship policies, as royalties under a
license by Curis of technology of which the Scientific Advisor is inventor.

5. Status/Non-Compete.

 

(a) Scientific Advisor’s relation to Curis shall be that of an independent
contractor and neither this Agreement nor the services to be rendered hereunder
shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between the parties. Scientific Advisor shall not
be deemed an agent for any purpose and shall have no authority to bind Curis
(e.g. acting as a company representative or spokesperson, or signing company
correspondence).

 

(b) Except for services to organizations listed on Exhibit B in the area set
forth in Exhibit B, during the term of this Agreement, and for one (1) year
thereafter, the Scientific Advisor shall not render consulting, advisory,
employment or other services to any other for-profit organization in the Field
without the prior written approval of Curis.

6. Inventions, Proprietary Rights and Disclosures.

 

(a)

Scientific Advisor agrees to disclose promptly to Curis all inventions,
discoveries, designs, improvements and all other intellectual property rights
(collectively referred to as “Inventions”) made or perfected in the performance
of, or arising out of, the work to be performed by Scientific Advisor for Curis,
and will maintain adequate and current written records (in the form of notes,
sketches, drawings

 

3



--------------------------------------------------------------------------------

  and as may be specified by Curis), properly corroborated, to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of Curis at
all times. All such Inventions and patents therefor shall be the exclusive
property of Curis. Scientific Advisor hereby undertakes and agrees to execute
such assignments and other papers which, in the opinion of Curis, are necessary
at any time to permit the filing and prosecution of copyrights, applications for
copyrights, applications for patents covering the Inventions or are otherwise
required for compliance with the provisions of this paragraph.

 

(b) Scientific Advisor agrees that the services furnished pursuant to the work
to be performed hereunder, the data and Inventions generated by the said work
and any and all information, data, specifications, techniques, formulae and
processes disclosed by Curis in connection therewith (collectively referred to
as “Confidential Information”) are the property of Curis and are confidential
and proprietary to Curis. Scientific Advisor agrees that he shall not use
Confidential Information for any purpose other than as advised or directed by
Curis regardless of whether such Confidential Information has been furnished or
made available to Scientific Advisor by Curis or is original with Scientific
Advisor. Without Curis’ express written consent first obtained, Scientific
Advisor agrees that he shall not disclose or make available any Confidential
Information to any third party regardless of whether such Confidential
Information has been furnished or made available to Scientific Advisor by Curis
or is original with Scientific Advisor. Scientific Advisor shall not discuss the
nature of his activities in connection with Curis with anyone except authorized
representatives of Curis. At Curis’ request, Scientific Advisor shall provide
Curis with all Confidential Information furnished to Scientific Advisor by Curis
or original with Scientific Advisor in connection with his services furnished
hereunder which has been reduced to writing and retain no copies thereof.
Scientific Advisor understands that in receiving Confidential Information, he
receives no right to a license, implied or otherwise, under any patent or other
rights now or hereafter owned or controlled by Curis.

 

(c) The foregoing obligations of confidentiality and non-use shall not apply to:

(1) information which at the time of disclosure by Curis hereunder to Scientific
Advisor or at the time of generation by Scientific Advisor is in the public
domain;

(2) information which after disclosure by Curis to Scientific Advisor or
generation by Scientific Advisor is published or otherwise becomes part of the
public domain through no fault of Scientific Advisor, but only after it is so
published or so becomes part of the public domain;

(3) information received by Scientific Advisor from a third party who is legally
in possession of the same and not under an obligation of confidentiality with
respect thereto; or

(4) information which was already in Scientific Advisor’s possession at the time
of receipt from Curis, as evidenced by written records;

 

4



--------------------------------------------------------------------------------

however, Confidential Information shall not be deemed within the foregoing
exceptions if:

 

  (i) specific information is merely embraced by more general information in the
public domain or Scientific Advisor’s possession, or

 

  (ii) it constitutes a combination which can be reconstructed from multiple
sources in the public domain or Scientific Advisor’s possession, none of which
shows the whole combination of the Confidential Information.

 

(d) Scientific Advisor warrants and represents that no trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity will be wrongfully disclosed by him to Curis in connection with any
of the services called for hereunder. Scientific Advisor further warrants and
represents that none of the provisions of this Agreement, nor the services which
will be performed by Scientific Advisor pursuant to the work to be performed
hereunder, contravenes or is in conflict with any agreement of Scientific
Advisor with, or obligation to, any other person, firm, corporation, institution
or other entity including, without limiting the generality of the foregoing,
employment agreements, consulting agreements, disclosure agreements or
agreements for assignment of inventions. Scientific Advisor agrees that his
services to other enterprises may result in a conflict of interest with his
obligations to Curis under this Agreement, and agrees to inform Curis of his
services to other enterprises and, in the case of conflict of interest, to
immediately inform Curis and resolve the conflict in a mutually satisfactory
manner.

7. Survival of Provisions. The provisions of paragraphs 5 and 6 hereof shall
survive the termination or expiration of this Agreement.

8. Assignability and Binding Effect. Neither this Agreement nor any interest
shall be assignable by either party unless such assignment is mutually agreed to
in writing by the parties hereto; provided, however, that Curis may assign this
Agreement to any corporation with which Curis may merge or consolidate or to
which Curis may assign substantially all of its assets or that portion of its
business to which this Agreement pertains without obtaining the agreement of
Scientific Advisor.

9. Headings. The paragraph headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

10. Notices. Any notices or other communications hereunder by either party shall
be in writing and shall be deemed to have been duly given if delivered
personally to the other party or sent by registered or certified mail, return
receipt requested, to the other party at the following addresses:

 

If to Curis:    Curis, Inc.    61 Moulton Street    Cambridge, MA 02138   
Attention: Legal Department

 

5



--------------------------------------------------------------------------------

If to Scientific Advisor:    Kenneth J. Pienta, M.D.    University of Michigan
Comprehensive Cancer Center    1500 E. Medical Center Dr., 7308 CCGC    Ann
Arbor, MI    48109-0330    Phone:   734-647-3421    Fax:   734-647-9480   
Email:   kpienta@umich.edu

or at such other address as such other party may designate in conformity with
the foregoing.

11. Entire Agreement; Modification. This document sets forth the entire
Agreement between the parties hereto with respect to the subject matter hereof.
This Agreement shall not be changed or modified in any manner except by an
instrument signed by the duly authorized officers of each of the parties hereto,
which document shall make specific reference to this Agreement and shall express
the plan or intention to modify same.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement is executed under seal by both parties and
deemed to be governed by the laws of the Commonwealth of Massachusetts,
exclusive of its conflicts of law principles.

 

CURIS, INC.     SCIENTIFIC ADVISOR: By:  

/s/ Daniel R. Passeri

    By:  

/s/ Kenneth J. Pienta

Name:  

Daniel R. Passeri

    Name:  

Kenneth J. Pienta

Title:  

Chief Executive Officer

    SS#:  

 

Date:  

9/13/2006

    Date:  

8/25/2006

 

6



--------------------------------------------------------------------------------

Exhibit A

Field: Curis’ proprietary drug discovery and development programs, including but
not limited to the areas of developmental biology, oncology, neurobiology and
other therapeutic and diagnostic applications.

Exhibit B

List of entities:

 

7



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

BY AND BETWEEN

CURIS, INC.

AND

Kenneth J. Pienta, M.D.

JUNE 1, 2007

This First Amendment (“Amendment”), effective as of June1, 2007 (“Amendment
Date”), is made by and between Curis, Inc., having a place of business at 45
Moulton Street, Cambridge, MA 02138 (“Curis”) and Kenneth J. Pienta, M.D.
(“Scientific Advisor”). Curis and Scientific Advisor may each be referred to
individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties desire to make certain changes to the Scientific Advisory
and Consulting Agreement entered into between the Parties on September 13, 2006
(“Agreement”) as further specified in this Amendment.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties agree as follows:

1. Section 2 of the Agreement is hereby amend to read as follows:

“2. Consulting Duties.

(a) The Scientific Advisor agrees to serve under the terms of this Agreement as
a scientific advisor to Curis as a member of its Scientific Advisory Board
(“SAB”). The Scientific Advisor will also perform consulting and advisory
services in the Field (as defined in Exhibit A) as may be requested from time to
time by Curis. In addition, the Scientific Advisor agrees to serve as the
Chairman of the Clinical Advisory Board (“CAB”). The SAB, Chairman of the CAB
and other consulting services contemplated by this Section are intended to be
included whenever this Agreement refers to “consulting” or “consulting services”
or the Scientific Advisor’s role as a “Scientific Advisor.”

(b) All work to be performed by Scientific Advisor for Curis shall be under the
general supervision of Curis’ Chairman of the Scientific Advisory Board,
Dr. Joseph Davie and Curis’ Chief Executive Officer or Chief Scientific/Medical
Officer.

(c) The Scientific Advisor will, at Curis’ request, devote up to ten (10) full
days or full day equivalents (a “full day equivalent” shall mean eight business
hours) in each Contract Year during the term of this Agreement to attend
meetings of the SAB and perform such other consulting and advisory services in
the Field as may be requested from time to time by Curis in accordance with
Section 2(a) above. In addition, the Scientific Advisor will, devote up to an
additional ten (10) full days or full day equivalents in each Contract Year
during the term of this Agreement to serve as Chairman of the CAB and attend
meetings of the CAB. The Scientific Advisor shall be engaged by Curis as a
Scientific Advisor for the exchange of ideas only and shall not direct or
conduct research for or on behalf of Curis. Such services shall be performed at
Curis’ principal place of business or such other place as may be agreed upon by
Curis and the Scientific Advisor. The Scientific Advisor shall, subject to
Section 3(b) below, disclose to Curis any developments that come to his
attention that relate to the Field and are likely to be of interest to Curis,
but only to the extent that each such development (i) does not arise, wholly or
in part, from any research undertaken by the Scientific Advisor as an employee
of the Institute, (ii) is not proprietary to the Institute, and (iii) is not
otherwise the subject of any obligation of confidentiality owed by the
Scientific Advisor.”

 

8



--------------------------------------------------------------------------------

2. Section 4(a) of the Agreement is hereby amend to read as follows:

“4. Compensation. In consideration for the services rendered by Scientific
Advisor to Curis during the term of this Agreement, Curis shall compensate
Scientific Advisor as follows:

(b) With regards to SAB services and other consulting and advisory services in
the Field rendered by Scientific Advisor, Curis shall pay Scientific Advisor
compensation in the amount of Eighteen Thousand Dollars ($18,000.00) per year
during the term hereof, payable in equal quarterly installments of Forty-five
Hundred Dollars ($4,500.00) within thirty (30) days after each Contract Quarter.
Curis shall reimburse Scientific Advisor for reasonable out-of-pocket expenses
incurred in the performance of his duties hereunder as requested by Curis upon
presentation of reasonably detailed receipts.

With regards to Chairman of the CAB services rendered by Scientific Advisor,
Curis shall pay Scientific Advisor an additional amount of Eighteen Thousand
Dollars ($18,000.00) per year during the term hereof, payable in equal quarterly
installments of Forty-five Hundred Dollars ($4,500.00) within thirty (30) days
after each Contract Quarter. Curis shall reimburse Scientific Advisor for
reasonable out-of-pocket expenses incurred in the performance of his duties
hereunder as requested by Curis upon presentation of reasonably detailed
receipts.”

All other terms and conditions of the Agreement shall remain the same.

ACCEPTED AND AGREED BY:

 

Scientific Advisor     Curis, Inc. Signature:  

/s/ Kenneth J. Pienta

    Signature:  

/s/ Michael P. Gray

Name:  

Kenneth J. Pienta

    Name:  

Michael P. Gray

SS#:  

 

    Title:  

COO and CFO

 

9



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

BY AND BETWEEN

CURIS, INC.

AND

Kenneth J. Pienta, M.D.

SEPTEMBER 18, 2007

This Second Amendment (“Amendment”), effective as of September 18, 2007
(“Amendment Date”), is made by and between Curis, Inc., having a place of
business at 45 Moulton Street, Cambridge, MA 02138 (“Curis”) and Kenneth J.
Pienta, M.D. (“Scientific Advisor”). Curis and Scientific Advisor may each be
referred to individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties desire to make certain changes to the Scientific Advisory
and Consulting Agreement entered into between the Parties on September 13, 2006,
and as amended on June 1, 2007, (collectively the “Agreement”) as further
specified in this Amendment.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties agree as follows:

1. Section 4(b) of the Agreement is hereby amended by adding the following new
paragraph at the end of Section 4(b):

“As additional consideration for the services provided to Curis by Scientific
Advisor in his role as Chairman of the CAB, Curis will recommend that the Board
of Directors issue a one time, non-statutory stock option for Scientific Advisor
to purchase Twenty-five Thousand (25,000) shares of Curis Common Stock at an
exercise price equal to the fair market value on the date of grant of which
6.25% shall vest (approximately 1,562 shares) at the end of each Contract
Quarter, contingent on the Scientific Advisor’s continued services to Curis in
his role as Chairman of the CAB during such Contract Quarter. The terms and
conditions of such issuance, sale and vesting shall be governed by a Stock
Option Agreement which shall be executed and delivered by both parties prior to
such issuance (the “Stock Option Agreement”). The stock, stock options, rights
or other equity or equity-based securities (collectively, “Securities”) set
forth herein, when added to all other Securities issued or issuable by Curis to
the Scientific Advisor (either directly or indirectly), constitute not more than
5% of Curis’ presently issued and outstanding common stock, as diluted by
assuming full exercise of any options and other rights held by the Scientific
Advisor. Indirect holding for this purpose include without limitation (i) any
Securities issued or issuable by Curis to members of the Scientific Advisor’s
immediate family and (ii) any Securities issued or issuable by Curis to the
Scientific Advisor, or Securities allocated or allocable to the Scientific
Advisor under the Institute’s inventorship policies, as royalties under a
license by Curis of technology of which the Scientific Advisor is inventor.”

All other terms and conditions of the Agreement shall remain the same.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

ACCEPTED AND AGREED BY:

 

Scientific Advisor     Curis, Inc. Signature:  

/s/ Kenneth J. Pienta

    Signature:  

/s/ Michael P. Gray

Name:  

Kenneth J. Pienta, M.D.

    Name:  

Michael P. Gray

SS#:  

 

    Title:  

COO and CFO

 

11



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

BY AND BETWEEN

CURIS, INC.

AND

Kenneth J. Pienta, M.D.

JUNE 3, 2010

This Third Amendment (“Amendment”), effective as of June 3, 2010 (“Amendment
Date”), is made by and between Curis, Inc., having a place of business at 45
Moulton Street, Cambridge, MA 02138 (“Curis”) and Kenneth J. Pienta, M.D.
(“Scientific Advisor”). Curis and Scientific Advisor may each be referred to
individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties desire to make certain changes to the Scientific Advisory
and Consulting Agreement entered into between the Parties on September 13, 2006,
and as amended on June 1, 2007 and September 18, 2007, (collectively the
“Agreement”) as further specified in this Amendment.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties agree as follows:

1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“2. Consulting Duties.

(a) The Scientific Advisor agrees to serve under the terms of this Agreement as
a scientific advisor to Curis in the role of Chairman of the Scientific Advisory
Board and Clinical Advisory Board (“SAB/CAB Chairman”). The Scientific Advisor
will also perform consulting and advisory services in the Field (as defined in
Exhibit A) as may be requested from time to time by Curis. The SAB/CAB Chairman
and other consulting services contemplated by this Section are intended to be
included whenever this Agreement refers to “consulting” or “consulting services”
or the Scientific Advisor’s role as a “Scientific Advisor.”

(b) All work to be performed by Scientific Advisor for Curis shall be under the
general supervision of Curis’ Chief Executive Officer, Chief Scientific/Medical
Officer, or his/her designee, as applicable.

(c) The Scientific Advisor will, at Curis’ request, devote up to fifteen
(15) full days or full day equivalents (a “full day equivalent” shall mean eight
business hours) in each Contract Year during the term of this Agreement to serve
as SAB/CAB Chairman, to attend meetings of the SAB/CAB, and perform such other
consulting and advisory services in the Field as may be requested from time to
time by Curis in accordance with Section 2(a) above. The Scientific Advisor
shall be engaged by Curis as a Scientific Advisor for the exchange of ideas only
and shall not direct or conduct research for or on behalf of Curis. All services
shall be performed at Curis’ principal place of business or such other place as
may be agreed upon by Curis and the Scientific Advisor. The Scientific Advisor
shall, subject to Section 3(b) below, disclose to Curis any developments that
come to his attention that relate to the Field and are likely to be of interest
to Curis, but only to the extent that each such development (i) does not arise,
wholly or in part, from any research undertaken by the Scientific Advisor as an
employee of the Institute, (ii) is not proprietary to the Institute, and
(iii) is not otherwise the subject of any obligation of confidentiality owed by
the Scientific Advisor.

 

12



--------------------------------------------------------------------------------

2. Section 4(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

(4) Curis shall pay Scientific Advisor compensation in the amount of Fifty
Thousand Dollars ($50,000) per year during the term hereof, payable in equal
quarterly installments of Twelve Thousand Five Hundred Dollars ($12,500) within
thirty (30) days after each Contract Quarter. Curis shall reimburse Scientific
Advisor for reasonable out-of-pocket expenses incurred in the performance of his
duties hereunder as requested by Curis upon presentation of reasonably detailed
receipts.

3. All other terms and conditions of the Agreement shall remain the same.

ACCEPTED AND AGREED BY:

 

Scientific Advisor     Curis, Inc. Signature:  

/s/ Kenneth J. Pienta

    Signature:  

/s/ Michael P. Gray

Name:  

Kenneth J. Pienta, M.D.

    Name:  

Michael P. Gray

SS#:  

 

    Title:  

COO and CFO

 

13



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

BY AND BETWEEN

CURIS, INC.

AND

Kenneth J. Pienta, M.D.

JANUARY 19, 2011

This Fourth Amendment (“Amendment”), effective as of January 19, 2011
(“Amendment Date”), is made by and between Curis, Inc., having a place of
business at 4 Maguire Road, Lexington, MA 02421 (“Curis”) and Kenneth J. Pienta,
M.D. (“Scientific Advisor”). Curis and Scientific Advisor may each be referred
to individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties desire to make certain changes to the Scientific Advisory
and Consulting Agreement entered into between the Parties on September 13, 2006,
and as amended on June 1, 2007, September 18, 2007 and June 3, 2010,
(collectively the “Agreement”) as further specified in this Amendment.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties agree as follows:

1. Section 4(b) of the Agreement is hereby amended by adding the following new
paragraph at the end of Section 4(b):

“As additional consideration for the services provided to Curis by Scientific
Advisor as SAB/CAB Chairman, you have been issued a one time, non-statutory
stock option to purchase Twenty-five Thousand (25,000) shares of Curis Common
Stock at an exercise price equal to the fair market value on the date of grant
of which 25% shall vest on January 7, 2012 and vesting an additional 6.25% at
the end of each Contract Quarter, contingent on the Scientific Advisor’s
continued services to Curis in his role as SAB/CAB Chairman. The terms and
conditions of such issuance, sale and vesting shall be governed by a Stock
Option Agreement which shall be executed and delivered by both parties prior to
such issuance (the “Stock Option Agreement”). The stock, stock options, rights
or other equity or equity-based securities (collectively, “Securities”) set
forth herein, when added to all other Securities issued or issuable by Curis to
the Scientific Advisor (either directly or indirectly), constitute not more than
5% of Curis’ presently issued and outstanding common stock, as diluted by
assuming full exercise of any options and other rights held by the Scientific
Advisor. Indirect holding for this purpose include without limitation (i) any
Securities issued or issuable by Curis to members of the Scientific Advisor’s
immediate family and (ii) any Securities issued or issuable by Curis to the
Scientific Advisor, or Securities allocated or allocable to the Scientific
Advisor under the Institute’s inventorship policies, as royalties under a
license by Curis of technology of which the Scientific Advisor is inventor.”

2. All other terms and conditions of the Agreement shall remain the same.

ACCEPTED AND AGREED BY:

 

Scientific Advisor     Curis, Inc. Signature:  

/s/ Kenneth J. Pienta

    Signature:  

/s/ Daniel R. Passeri

Name:  

Kenneth J. Pienta, M.D.

    Name:  

Daniel R. Passeri

SS#:  

 

    Title:  

President and CEO

 

14



--------------------------------------------------------------------------------

[Curis Letterhead]

July 21, 2011

Kenneth J. Pienta, M.D.

3616 Prospect Road

Ann Arbor, MI 48105

RE: Amendment to Scientific Advisory and Consulting Agreement

Dear Dr. Pienta:

In response to your recent inquiry about your attendance at Curis’ Board of
Directors meetings of March 10th and 23rd and June 1st, 2011 in your capacity as
Chairman of the SAB/CAB, Curis is happy to amend your Scientific Advisory and
Consulting Agreement, dated September 13, 2006 and as previously amended,
(“Agreement”) to add the following new sub-section (c) to the end of Section 4,
Compensation of the Agreement:

 

  (c) “In the event that Scientific Advisor attends a Board of Director’s
meeting at the request of Curis’ Chief Executive Officer or his/her designee, as
applicable, Curis shall pay Scientific Advisor in the amount of Fifteen Hundred
Dollars ($1,500.00) per day for each Board of Directors meeting that Scientific
Advisor attends in-person or Seven Hundred and Fifty Dollars for each Board of
Directors meeting attended telephonically. Any reasonable out-of-pocket expenses
incurred by Scientific Advisor will be paid by Curis in accordance with the
terms of Section 4(a) of the Agreement.”

If you are in agreement with this change, please endorse below and return a copy
of this letter to my attention and Curis will issue you a check in the amount of
$3,750.00 dollars to compensate you for your attendance at the above-referenced
board meetings.

Please contact me if you have any questions concerning this change to your
Agreement.

 

Sincerely, /s/ Daniel R. Passeri Daniel R. Passeri President & CEO ACCEPTED AND
AGREED TO BY:

/s/ Kennth J. Pienta

Kenneth J. Pienta, M.D.

 

15



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

BY AND BETWEEN

CURIS, INC.

AND

Kenneth J. Pienta, M.D.

SEPTEMBER 13, 2011

This Sixth Amendment (“Amendment”), effective as of September 13, 2011
(“Amendment Date”), is made by and between Curis, Inc., having a place of
business at 4 Maguire Road, Lexington, MA 02421 (“Curis”) and Kenneth J. Pienta,
M.D. (“Scientific Advisor”). Curis and Scientific Advisor may each be referred
to individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties desire to extend the Scientific Advisory and Consulting
Agreement entered into between the Parties on September 13, 2006, and as amended
on June 1, 2007, September 18, 2007, June 3, 2010, January 19, 2011 and July 21,
2011, (collectively the “Agreement”), as further specified in this Amendment.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties agree as follows:

1. The Parties hereby agree to extend the term of the Agreement from
September 13, 2011 to September 12, 2015 (“Renewal Term”) or until earlier
terminated by either Party as provided in the Agreement.

 

2. In consideration for the services rendered by Scientific Advisor to Curis
during the Renewal Term, Curis shall compensate Scientific Advisor as follows:

 

(a) Curis shall pay Scientific Advisor compensation in the amount of Fifty
Thousand Dollars ($50,000) per year during the term hereof, payable in equal
quarterly installments of Twelve Thousand Five Hundred Dollars ($12,500) within
thirty (30) days after each Contract Quarter. Curis shall reimburse Scientific
Advisor for reasonable out-of-pocket expenses incurred in the performance of his
duties hereunder as requested by Curis upon presentation of reasonably detailed
receipts.

 

(b) As additional consideration for the services provided to Curis by Scientific
Advisor as SAB/CAB Chairman, Curis will recommend that the Board of Directors
issue a one time, non-statutory stock option for Scientific Advisor to purchase
One Hundred Thousand (100,000) shares of Curis Common Stock at an exercise price
equal to the fair market value on the date of grant of which 25% shall vest on
September 14, 2012 and vesting an additional 6.25% on each at the end of each
Contract Quarter, contingent on the Scientific Advisor’s continued services to
Curis during such Contract Quarter. The terms and conditions of such issuance,
sale and vesting shall be governed by a Stock Option Agreement which shall be
executed and delivered by both parties prior to such issuance (the “Stock Option
Agreement”). The stock, stock options, rights or other equity or equity-based
securities (collectively, “Securities”) set forth herein, when added to all
other Securities issued or issuable by Curis to the Scientific Advisor (either
directly or indirectly), constitute not more than 5% of Curis’ presently issued
and outstanding common stock, as diluted by assuming full exercise of any
options and other rights held by the Scientific Advisor. Indirect holding for
this purpose include without limitation (i) any Securities issued or issuable by
Curis to members of the Scientific Advisor’s immediate family and (ii) any
Securities issued or issuable by Curis to the Scientific Advisor, or Securities
allocated or allocable to the Scientific Advisor under the Institute’s
inventorship policies, as royalties under a license by Curis of technology of
which the Scientific Advisor is inventor.

3. All other terms and conditions of the Agreement shall remain the same.

 

16



--------------------------------------------------------------------------------

ACCEPTED AND AGREED BY:

 

Scientific Advisor     Curis, Inc. Signature:  

/s/ Kenneth J. Pienta

    Signature:  

/s/ Daniel R. Passeri

Name:  

Kenneth J. Pienta, M.D.

    Name:  

Daniel R. Passeri

SS#:  

 

    Title:  

President and CEO

 

17